        Case 1:18-cv-04828-ELR Document 30 Filed 07/02/19 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


LEONARD DICKS, individually, and
on behalf of others similarly situated,

              Plaintiff,

      v.                                               1:18-CV-04828-ELR

DEPLOYED DATA SOLUTIONS,
LLC, and MICHAEL FINNEGAN,

             Defendants.



                                       ORDER


       The Court DIRECTS the parties to each file a Certificate of Interested

Persons and Corporate Disclosure Statement in accordance with Local Rule 3.3

within seven (7) days from the date of entry of this order. If the parties fail to file the

Certificate of Interested Persons and Corporate Disclosure Statement within above-

referenced deadline, the Court DIRECTS the Clerk to submit this action to the

undersigned.

       SO ORDERED, this              day of July, 2019.


                                                Eleanor L. Ross
                                                United States District Judge
                                                Northern District of Georgia
